Adams, J.:
Upon the trial the defendant was permitted to testify to the entire transaction between himself and the plaintiff’s intestate from the time, the latter was first discovered with the lead pipe in his possession until he was drowned, and in the course of his testimony the defendant not only denied kicking the boy, but detailed his conversation with him and all that was said and done. This class of evidence was duly objected to as incompetent under section 829 of the Code of Civil Procedure, but the objection was overruled, to which ruling an exception was taken. Subsequently a motion was made upon the same ground to strike out the evidence, which was denied, and to such denial a further exception was taken, so that the competency of the evidence is fairly and squarely presented by the record.
' There can be no question, we assume, that within the language of the Code which declares that “ a party or a person interested in the event (of an action) * * * shall not be examined as a witness in his own behalf or interest * * * against the executor, administrator or survivor - of a deceased person * * * concerning a personal transaction or communication between the witness and the deceased person” (Code Civ. Proc. § 829), the evidence objected to was incompetent, for it related to both a communication and a 'transaction between the defendant and a deceased person; it was given in behalf of the defendant, and it was against an administrator.
But, while virtually conceding this to be so, it is contended by the defendant that the inhibition of the statute has no application to this particular case, the argument being that, inasmuch as a cause of action arising out of the death of one person by reason • of the wrongful or negligent acts of another (Code Civ. Proc. § 1902) is not given to the estate of a deceased person for the purpose of general administration, but for the exclusive benefit of a husband, wife or next of kin, the plaintiff is not an administrator in the ordinary acceptation of that term, but simply a trustee for a certain specified purpose.
It is true that an action of this character is prosecuted for the benefit of certain persons to whom any recovery is, by direction of the statute, to be distributed (Code Civ. Proc. § 1.903), but the sum recovered therein would nevertheless be subjeet to the expenses of *310the action, as well as those of the administration, and for this reason, if for no other, there is “ nothing * * * to. take the case out of the ordinary course of administration.” (Quin v. Moore, 15 N. Y. 432-434.)
But whether the functions of an administrator as respects an action of this nature be general or limited, he is in fact the personal representative of his intestate and, consequently, the novel proposition which is here advanced by the defendant must,, we think, be founded upon a misapprehension- of the real purpose for which the inhibiting statute was enacted. ■ It was not until a comparatively recent period of .time that parties to an action were permitted to testify in their own behalf, and when the barriers were removed and the right to testify was conferred, the Legislature, in its wisdom, saw fit to surround this new privilege with certain safeguards, among which was the one embraced within section 829 of the Code.
The design of this restrictive statute is manifestly.to deprive a surviving party to a transaction of the unfair advantage which he would gain by giving his version of a controversy when the other party is prevented by death from being heard to contradict or explain the same, and that such was the main purpose and policy , of its enactment has been repeatedly declared by the courts in language too plain to admit of any misunderstanding. Thus, in Card v. Card (39 N. Y. 317-319) it was said : “ The restriction in question is intended to prevent the party from testifying to the personal act, declaration or conversation of the' deceased. These are matters which, if he were livings he might explain, qualify or contradict.”
Again, in Holcomb v. Holcomb (95 N. Y. 325), it was said that the words of exclusion are as comprehensive as language can ■express ; transactions and communications embrace every variety of. ¿affairs which can form the subject of negotiation, interviews or ¿actions between two persons. * * * A contrary rule would defeat the reasonable intent of the statute that a surviving party should be excluded as one interested from maintaining by his testimony an issue which in any degree involved a communication or transaction between 'himself and. a deceased person.”
'■ And in a still more recent case, the same'court, in reiterating the language last quoted, took occasion to declare with much emphasis that “ The object. and purpose of this statute is so obvious ■ as not *311■to require or justify any explanation or consideration beyond that which it has repeatedly received from this court.” (Heyne v. Doerfler, 124 N. Y. 505-509.)
Many other like statements of the reason for the rule might be cited, but those already adduced are sufficient, we think, to show that it is the settled policy of the law of this State to exclude in all cases, in which the representatives of a deceased person are parties, the testimony of an interested witness concerning any transaction with the -deceased in which the witness in any manner ¡participated. Indeed, so rigidly has this ■ policy been adhered to that the courts have uniformly, of late, refused to receive evidence of this character which tended even indirectly to prove such a transaction. (Hall v. Roberts, 63 Hun, 478; Matter of Humphreyville, 6 App. Div. 535.)
Likewise, in cases where an administrator avails himself of his right to testify to a transaction between his intestate and the opposite party, it is held that the latter, in replying thereto, must coniine himself to evidence of the same transaction. (Martin v. Hillen, 142 N. Y. 140; Rogers v. Rogers, 153 id. 343.)
How, if-it be conceded, as clearly it must be, that the policy of the statute is to prevent an interested party from maintaining by his .own testimony, an isstie which involves a communication or transaction between himself and a deceased person, as against the personal representatives of the latter, no sufficient reason suggests itsplf why the rule should not be applied to every action brought by an administrator without reference to the disposition t-o be made of the recovery- in case one is had. In other words, if the personal representatives of a deceased party seek to recover damages for the benefit of some particular person, or class of persons, the defendant should not be permitted to gain any advantage by- his testimony which would not be accorded him if he were defending an action brought in .behalf of all persons interested in the decedent’s estate, for it is as clear as “language can express” that the inhibition of the statute -is general and not limited in its application. As was said, by Rapallo, J., in the case of Alexander v. Dutcher (70 N. Y. 385), it “prohibits all pa/rties to actions from testifying to personal transactions with a deceased person .against his executor, etc., and makes no distinction between cases where' parties are called as witnesses on their *312own behalf or in behalf of a co-defendant, or cases where they are jointly and severally liable,”
While the precise question which is here presented has not been subjected to frequent, adjudication, there is ample authority to support the plaintiff’s contention that this class of evidence-is clearly incompetent. In Forbes v. Snyder (94 Ill. 374) it was held that in an action by the personal representatives -of a deceased person to. recover compensation for the wrongful killing of the intestate, by attacking and shooting him, the defendants were not competent; witnesses to prove matters which occurred between them and the-deceased prior to the killing, and this doctrine was again asserted, by the same court in Consolidated Machine Ice Co. v. Keifer (134 Ill. 481). It. has also been enunciated by the Supreme Court of Indiana (Sherlock v. Alling, 44 Ind. 184; Hudson v. Houser, 123 id. 309), and inferentially, at least, by the Court of Appeals of this-State. (Quin v. Moore, supra.)
In the case last cited, as in this, the person killed was a minor whose only next of kin was his mother, and it was said by Com-stock, J., who delivered the opinion of the court, that “ The statute, declares that the. action shall be brought in the name of the ‘ personal representative,’ and that the amount -recovered shall be ‘ distributed to the widow and next of kin ’ as provided by law in cases of intestacy. Alice Kerns (the mother) was not, therefore,. ‘ immediately ’ ■ entitled to receive the money which might be-recovered. It would belong to her ultimately, but she could only take it from the hands of the administrator, as in other cases. The-fund would first be subjected to the costs of the suit and of administration, and she would take whatever might be left. I see-nothing, in short, to take the case out _ of the ordinary course of administration. * * * Indeed, if the deceased child in this-case had possessed other estate to be administered upon, the whole-fund would belong to (the mother), and the law, I am confident,, would not distinguish, for any purpose, between the part of if now in question and the residue.”
We are unable to see why in principle this case is hot decisive of the one under consideration.
Our attention has been directed to some* decisions of courts in other States, which; it is claimed, sustain a different doctrine; but it. *313will be found upon examination that they are cases in which the right of action is given by statute directly to the beneficiary, and that the defendant’s right to testify in his own behalf was put upon the ground that the damages to be recovered would not fall into the body of the decedent’s estate for distribution by the administrator. (Mann v. Weiand, 81 Penn. St. 256; Wallace v. Stevens, 74 Tex. 559; McEwen v. Springfield, 64 Ga. 159.)
The case which probably makes the nearest approach to an authority in support of the defendant’s contention is that of Hale v. Kearly (55 Tenn. 49) in which it was held that a widow who had brought suit in the name of her husband’s administrator, • he refusing to act, was 'a competent witness in her own behalf to prove the circumstances attending the killing of her husband. This, it is hardly necessary to suggest, involves a very different question from the one here presented, and one which arose out of a provision of the Tennessee statute which gives the next of kin a right of action in cases of this character. (2 Tenn. Stat. 1871, chap. 46, § 2292a.) But even did it go to the extent claimed for it, we should not regard ourselves at liberty to follow it in the face and eyes of our own statute which declares unequivocally that a party shall not be examined as a witness in his own behalf against an executor or administrator.
We think it was error to admit the evidence objected, to and that such error was so prejudicial as to require a new trial.
All concurred.
Judgment and order reversed and a new trial ordered, with costs to the appellant to abide the event.